             Case 5:21-cv-00465-J Document 2 Filed 05/07/21 Page 1 of 2




                       UNITED STATES DISTRICT COURT
                                                  for the

                                        Western District of Oklahoma



(1) Ian Rupert                                     )
                                                   )
v.                                                 )
                                                   )        Civil Action No. CIV-21-465-J
(1)     Credit Control, LLC and                    )
(2)     LVNV FUNDING, LLC                          )
                                                   )


                                   SUMMONS IN A CIVIL ACTION

To:     Credit Control, LLC
        c/o The Corporation Company
        1833 S. Morgan Rd.
        Oklahoma City, OK 73128

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days
if you are the United States or a United States agency, or an officer or employee of the United States
described in Fed. R. Civ. P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached
complaint or a motion under Rule 12 of the Federal Rules of Civil Procedure. The answer or motion must
be served on the plaintiff or plaintiff’s attorney, whose name and address are:

Victor R. Wandres
PARAMOUNT LAW
4835 S. Peoria Avenue
Tulsa, OK 74105
7584@paramount-law.net

If you fail to respond, judgment by default will be entered against you for the relief demanded in the
complaint. You also must file your answer or motion with the court.



                                                              1:12 pm, May 07, 2021
                                                            _______________________________
                                                            CLERK OF COURT
             Case 5:21-cv-00465-J Document 2 Filed 05/07/21 Page 2 of 2




                       UNITED STATES DISTRICT COURT
                                                  for the

                                        Western District of Oklahoma



(1) Ian Rupert                                     )
                                                   )
v.                                                 )
                                                   )        Civil Action No. CIV-21-465-J
(1)     Credit Control, LLC and                    )
(2)     LVNV FUNDING, LLC                          )
                                                   )


                                   SUMMONS IN A CIVIL ACTION

To:     LVNV Funding, LLC
        c/o The Corporation Company
        10300 Greenbriar Place
        Oklahoma City, OK 73159

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days
if you are the United States or a United States agency, or an officer or employee of the United States
described in Fed. R. Civ. P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached
complaint or a motion under Rule 12 of the Federal Rules of Civil Procedure. The answer or motion must
be served on the plaintiff or plaintiff’s attorney, whose name and address are:

Victor R. Wandres
PARAMOUNT LAW
4835 S. Peoria Avenue
Tulsa, OK 74105
7584@paramount-law.net

If you fail to respond, judgment by default will be entered against you for the relief demanded in the
complaint. You also must file your answer or motion with the court.


                                                             1:12 pm, May 07, 2021
                                                            _______________________________
                                                            CLERK OF COURT
